DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,557,884 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see page 8/9, filed 10/21/2021 with respect to the rejection of the claims 1-2, 4-7, 9-12, and 15-16 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
an industrial controller having a first signal input coupled to the microcontroller logic output, a second signal input coupled to the logic ground, a first field output connected to the digital input circuit field ground and a second field output connected to the field ground terminal, wherein when the first signal input is in a first state, the first field output is connected to the digital input circuit field ground and when the first signal input is in a second state, the first field output is disconnected from the digital input circuit field ground, as recited in the independent claim 1;
a digital input for a controller having first signal input for coupling to the microcontroller logic output, a second signal input for coupling to the logic ground, a first field output connected to the digital input circuit field ground and a second field output for connecting to the field ground terminal, wherein when the first signal input is in a first Appl. No.: 16/734,624Page 3 of 9 Amendment 111 TI-78495Astate, the first field output is connected to the second field output and when the first signal input is in a second state, the first field output is disconnected from the second field output; and a capacitor connected between the digital input circuit field input and the isolator second field output, as recited in the independent claim 6;
a method of detecting a broken wire having the steps of providing to the isolator first signal input a pulse from a first state to a second state so as a result the digital input circuit is disconnected from field ground for a period to develop a charge on the capacitor based on the field input wire current; reading the digital input circuit logic output after the completion of the pulse and before the discharge of the capacitor to an input low level; and determining if the field input wire is broken based on the digital input circuit logic output value, as recited in the independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

October 31, 2021